Name: Commission Regulation (EEC) No 3329/84 of 27 November 1984 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 11 . 84 No L 311 /9Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3329/84 of 27 November 1984 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1012/84 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 30 November 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 27 November 1984. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2 OJ No L 101 , 13 . 4 . 1984, p . 25 . No L 311 / 10 Official Journal of the European Communities 29 . 11 . 84 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-13 1 07.01-15 I 07.01 A II New potatoes 1601 288,31 78,66 241,24 25,68 48 241 88,73 20,95 1.12 ex 07.01-21 1 ex 07.01-22 f ex 07.01 B I Broccoli 4297 767,83 212,90 652,44 68,62 132021 240,17 57,71 1.14 07.01-23 07.01 B II White cabbages and red cabbages 804 144,90 39,53 121,24 12,90 24246 44,59 10,52 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 1 194 213,41 59,17 181,34 19,07 36694 66,75 16,04 1.20 07.01-31 1 07.01-33 I 07.01 D I Cabbage lettuce 3997 714,07 198,00 606,75 63,81 122777 223,36 53,66 1.22 ex 07.01-36 ex 07.01 D II Endives 1469 263,40 71,68 220,61 23,40 44361 80,88 19,13 1.28 07.01-41 1 07.01-43 ) 07.01 F I Peas 25979 4641,33 1 286,95 3943,81 414,81 798029 1 451,79 348,84 1.30 07.01-451 07.01-47 J 07.01 F II Beans (of the species Phaseolus) 4172 745,41 206,69 633,39 66,62 128166 233,16 56,02 1.32 ex 07.01-49 ex 07.01 F III Broad beans 1620 290,60 79,38 243,84 25,85 48 828 89,18 20,73 1.40 ex 07.01-54 ex 07.01 G II Carrots 840 151,46 41,41 127,12 13,48 25423 46,67 10,96 1.50 ex 07.01-59 ex 07.01 G IV Radishes 6184 1 104,45 305,12 936,36 98,67 189663 344,19 82,05 1.60 07.01-63 ex 07.01 H Onions (other than sets) 415 74,14 20,55 63,00 6,62 12748 23,19 5,57 1.70 07.01-67 ex 07.01 H Garlic 2860 511,05 141,70 434,24 45,67 87870 159,85 38,41 1.74 ex 07.01-68 ex 07.01 IJ Leeks 897 159,65 43,71 134,75 14,19 27018 49,30 11,27 1.80 07.01 K Asparagus : \||I||l 1.80.1 ex 07.01-71 Il  green 18 594 3322,00 921,13 2822,75 296,90 571 184 1039,11 249,68 1.80.2 ex 07.01-71  other 10543 1 882,67 520,12 1 596,15 168,19 323305 586,73 139,86 1.90 07.01-73 07.01 L Artichokes 3781 675,49 187,30 573,98 60,37 116144 211,29 50,76 1.100 07.01-751 07.01-77 ] 07.01 M Tomatoes 2328 415,94 115,33 353,43 37,17 71517 130,10 31,26 1.110 07.01-81 1 07.01-82 07.01 P I Cucumbers 1791 319,97 88,72 271,88 28,59 55016 100,08 24,04 1.112 07.01-85 07.01 Q II Chantarelles 39816 7113,98 1 966,27 6023,74 633,12 1211715 2215,74 516,49 1.118 07.01-91 07.01 R Fennel 1752 314,71 85,84 263,33 27,98 53136 96,76 22,68 1.120 07.01-93 07.01 S Sweet peppers 2821 504,03 139,75 428,28 45,04 86663 157,65 37,88 1.130 07.01-97 07.01 T II Aubergines 4343 776,05 215,18 659,42 69,35 133434 242,74 58,32 . 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 1443 257,96 71,52 219,19 23,05 44354 80,69 19,38 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 1849 330,40 91,61 280,75 29,52 56809 103,35 24,83 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 3364 600,98 166,64 510,66 53,71 103332 187,98 45,16 2.10 08.01-31 ex 08.01 B Bananas , fresh 2314 413,50 114,65 351,36 36,95 71098 129,34 31,07 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 2274 406,23 112,23 344,40 36,29 69760 126,60 30,17 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 5379 961,00 266,47 816,58 85,88 165235 300,60 72,22 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 11980 2140,27 593,46 1818,62 191,28 367999 669,47 160,86 2.50 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16 08.02 A I Sweet oranges, fresh :  Sanguines and semi-sanguines 2066 372,05 101,51 311,31 33,14 62253 114,50 27,03 29 . 11 . 84 Official Journal of the European Communities No L 311 / 11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 2.50.3 2.60 2.60.1 2.60.2 2.60.3 2.60.4 2.70 2.80 2.80.1 2.80.2 2.81 2.90 2.95 2.100 2.110 2.120 2.130 2.140 2.150 2.160 2.170 2.175 2.180 2.190 2.190.1 2.190.2 2.195 2.200 2.202 2.203 08.02-03 08.02-07 08.02-13 08.02-17 08.02-05 08.02-09 08.02-15 08.02-19 08.02-29 08.02-31 08.02.28 08.02-34 1 08.02-37 [ ex 08.02-50 ex 08.02-70 ex 08.02-70 ex 08.02-90 08.04-11 08.04-19 08.04-23 08.05-50 08.06-13 08.06-15 08.06-17 08.06-33 08.06-35 08.06-37 08.06-38 08.07-10 ex 08.07-.J2 ex 08.07-32 08.07-51 1 08.07-55 | 08.07-71 1 08.07-75 j 08.08-11 1 08.08-15 J 08.08-35 08.09-11 ex 08.09-19 ex 08.09-19 ex 08.09-90 ex 08.09-90 ex 08.09-90 ex 08.09-90 ex 08.02 B ex 08.02 B II ex 08.02 B II 08.02 B I ex 08.02 B II ex 08.02 C ex 08.02 D ex 08.02 E 08.04 A I 08.05 C 08.06 A II 08.06 B II 08.07 A ex 08.07 B ex 08.07 B 08.07 C 08.07 D 08.08 A 08.08 C ex 08.09 ex 08.09 ex 08.09 ex 08.09 ex 08.09 ex 08.09  Navels , Navelines , Navelates, Salustianas, Vernas, Valencia lates, Maltese , Shamoutis , Ovalis , Trovita and Hamlins  others Mandarins including tangerines and satsumas, fresh, Clementines , wilkings and other similar citrus hybrids, fresh :  Monreales and satsumas  Mandarins and wilkings  Clementines  Tangerines and others Lemons, fresh Grapefruit, fresh :  white  pink Limes and limettes Table grapes Chestnuts Apples Pears Apricots Peaches Nectarines Cherries Plums Strawberries Fruit of the species Vaccinium myrtillus Water melons Melons (other than water melons :  elongated  other Pomegranates Kiwis Khakis Lychees 2426 2085 1481 3205 3051 3480 2304 2602 3 388 8 893 2821 4622 2903 1797 1967 11 828 11968 2803 1 945 4512 3329 540 1755 4889 2226 12589 2934 19624 433.57 372,47 264.74 576,05 545,12 621,50 411,66 464,92 605,43 1 588,76 504,09 825.75 518,64 321,72 354,35 2113,10 2138,14 504,88 348,29 810,15 591,82 96,52 313.58 873,56 397,75 2249,18 524,23 3 535,23 120,22 102.90 73,40 158,98 151,15 171,70 114,14 128.91 167,87 440,53 139,77 228,96 143,81 88,80 97,29 585.92 592,87 137,76 96,13 221.27 163,87 26,68 86,95 242,22 110,28 623,65 145,36 970,70 368,41 315,78 224,95 488,11 463,20 526,91 349,80 395,05 514.44 1 350,00 428,33 701,65 440,70 272,19 298.45 1 795,53 1816,81 422.46 294,67 679,17 502,64 81,73 266,45 742,28 337,97 1911,16 445,45 2977,52 38,75 33,27 23,66 51.34 48,72 55.52 36.79 41,55 54,11 141,99 45,05 73.80 46.35 28,80 31.53 188,85 191,09 44,97 31,18 72,21 52,82 8,59 28,02 78,07 35.54 201,01 46,85 314,63 74548 63 963 45520 97928 93 729 106729 70782 79 938 104 097 273172 86673 141 980 89176 55089 60 273 363327 367632 84480 59 639 136208 101773 16441 . 53917 1 50 200 68389 386724 90137 601 320 135.62 116,07 82,81 179,14 170,51 193,69 128,76 145,42 189.37 496,96 157,67 258,29 162.23 100,20 109.79 660.97 668.80 155.38 108,48 249,27 184.63 30,06 98,08 273.24 124,41 703,53 1 63.98 1 095,40 32,58 27.67 19,89 41,40 40.97 46,17 30,94 34.94 45,50 119,41 37.88 62,06 38.98 23,95 25,69 158,82 160,70 36.68 25,93 58,28 43,45 7,00 23,56 65,65 29.89 169,04 39,40 256,32